DETAILED ACTION
This Office action is in reply to correspondence filed 8 February 2021 in regard to application no. 16/292,879.  Claims 1-26 are pending, of which claims 21-26 have been withdrawn.  Claims 1-20 are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 11, from which these depend, req	uire that a “collection rate is not constant throughout” a “repayment period.  These claims require that the “collection rate is fixed throughout the repayment period”.  This is indefinite because, as the two conditions are directly contradictory, they cannot simultaneously be met, so it is unclear what exactly claims 9 and 19 require.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as claim 1 is directed to an apparatus (machine), claim 11 is directed to a method (process), and the others depend from these.  The claim(s) recite(s) receiving a loan application, retrieving financial data, determining a collection rate from the data, and providing the loan along with a variable repayment schedule.  These all lie within the enumerated abstract idea of “commercial or legal interactions”, one of the certain methods of organizing human activity.  Further, they are all mental steps; the communications could be done with pen and paper, and the computations can be done mentally or with a pen and paper.  The loan proceeds could be disbursed by handing cash to the applicant and the variable repayment could be as simple as saying to the applicant, “each month, pay me 3% of your profits until we’re squared”.  None of this requires any technology at all.
This judicial exception is not integrated into a practical application because but for the inclusion of a generic computer and the electronic disbursement of funds, nothing is in the claims except what has been set forth above; this does not amount to anything more than generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information relating to a loan application, historic financial data and repayment terms, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.  They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply saying that the computer’s instructions “cause performance of” the abstract steps is about as general a linkage as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a server connected to an internet, and a memory storing instructions.  These elements are recited at a high degree of generality and the applicant does not limit the server at all but rather makes it explicitly clear that no particular device is required, as the “computer can also be any computing device, such as a cellular phone, tablet, server, database, personal computer, etc.”, [¶67, emphasis added] and by the use of “etc.” allows for any computing device whatever, known or unknown.
It only performs generic computer functions of manipulating data and sharing data with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination - that is, a generic computer performing a series of abstract steps, arranged chronologically - do nothing more than when they are analyzed individually.
There is no particularity as to how funds are electronically transferred, in the claims or specification, which itself indicates that the practice had been common enough that no description is required as to how to perform it, but just to provide additional evidentiary support that it was well-understood, routine and commonplace before the filing of the present invention, Holcomb (U.S. Publication No. 2008/0275797), whose application was filed nearly ten years before the priority date of the present invention, discloses that by that time “existing EFT methods” were performed “by means of ubiquitous software programs used to this end”. [0003; emphasis added]
The other independent claim is simply a different embodiment but is similarly directed to a generic computer performing the same or a very similar process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 2 and 12 simply recite further manipulation of data; claims 3, 5-10, 13 and 15-20 are simply further descriptive of the type of information being manipulated; claims 4 and 14 simply recites further funds transfers.  The claims are not patent eligible.
The Examiner has conducted a thorough review of the originally filed application, including the specification and drawing sheets, and finds nothing likely sufficient to overcome this rejection.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 9, 11, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Belarj (U.S. Publication No. 2014/0258088) in view of Paul (U.S. Publication No. 2014/0344146) further in view of Rieger (U.S. Publication No. 2017/0255994).

In-line citations are to Belarj.
With regard to Claim 1:
Belarj teaches: An apparatus, comprising:
an internet connection; [0060; the “present invention” may use “any telecommunications network” such as the “Internet”]
a server connected to the internet connection, [Sheet 2, Fig. 2; 0081; payment terms are provided by “the issuer 40” whose computer reads on the claimed server] the server configured to read computer readable instructions stored on a non-transitory computer readable storage medium, [0054; memory” can “be used to store instructions or program code”] the computer readable instructions programmed to cause performance of the following operations:
receive an application for a loan... from a user; [0036; a customer “applies for preapproval” for a “loan account”]
retrieve financial transaction historical data of the user; [0038; the system “retrieves the customers information” including “transaction history”] and compute a collection rate... [0082; an “interest rate” or “profit rate” of “0.99% per month” has been computed]
issue the loan... the loan having a repayment schedule for a repayment period, [0084; the customer “selects a payment plan”; Sheet 16, Fig. 10a showing a sample of repayment schedules and periods; 0086; if “the issuer 40 decides to approve the loan, the merchant 60 and customer 30 are notified of the approval along with being provided with an approval code as illustrated in FIGS. 5c and 8b of the drawings. The payment terminal 62 discloses the item name, item code, the payment plan selected, the monthly payments for the payment plan, the total purchase amount, the approval code, the interest rate (or profit rate under the Islamic embodiment of the present invention), the term of payments, the date of the first installment payment, the date of the last installment payment, legal terms for the customer 30 and a signature location”] wherein the repayment schedule utilizes a collection rate applied to a net profit for each periodic payment during the repayment period… [0009; “the lender purchasing the goods/services, then reselling the goods/services to the borrower at a profit while allowing the borrower to pay the lender in installment payments. In that manner, a loan transaction is transformed into a purchase transaction paid over time. In this scenario, the profit on a commercial transaction replaces the interest rate and is permitted”; Sheet 16, Fig. 10a showing the profit rate of 0.99%]

Belarj does not explicitly teach that a loan is of cash funds, from a cash provider to the user which initiates an electronic transfer of funds to a bank account of the user, or that an interest rate is computed from the financial transaction historical data, but it is known in the art.  Paul teaches an account management method [title] in which a “user can borrow money” e.g. “as a cash advance”. [0004] An “interest rate” is based on “financial transaction characteristics” including a “history”. [0046] Funds may be provided “by an electric fund transfer... such as a wire transfer” or a “direct deposit”. [0067] Paul and Belarj are analogous art as each is directed to electronic means for providing loans.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Paul with that of Belarj in order to provide funds via EFT, as taught by Paul; further, it is simply a substitution of known parts with predictable results, simply computing the interest rate and providing the funds in the manner of Paul rather than that of Belarj; the substitutions produce no new and unexpected result; e.g. a purchaser may use the funds made available by Paul’s teaching to complete the purchase of Belarj.

Belarj does not explicitly teach the collection rate is not constant throughout the repayment period, but it is known in the art.  Rieger teaches a method of buying down an interest rate. [title] It is configured “to determine recurring loan payments for a financing plan”. [abstract] In response to making a change to the loan, such as an “interest rate buy down activation” [abstract] or “adding a product” to a transaction, [0056] the system “recalculates the financing plan to generate updated values for the transaction” such as updates to “loan payment amounts”. [id.] Rieger and Belarj are analogous art as each is directed to electronic means for providing loans.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Rieger with that of Belarj in order that a change to circumstances regarding a loan might allow for changes to the terms thereof, as taught by Rieger; further, it is simply a substitution of one known part for another with predictable results, simply computing a payment in the manner of Rieger rather than in the manner of Belarj; the substitution produces no new and unexpected result.

With regard to Claim 5:
The apparatus as recited in claim 1, wherein the instructions are further programmed such that a repayment amount of the loan is an amount of the loan plus a loan fee. [0009; the amount of the profit rate which is added to the transaction reads on a loan fee]

This claim is not patentably distinct from claim 1, as it consists entirely of nonfunctional, descriptive language, disclosing at most how a human would interpret data but which imparts neither structure nor functionality to the claimed apparatus; no structure nor function is recited here but at most a desired result.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 6:
The apparatus as recited in claim 1, wherein the instructions are further programmed such that the financial transaction historical data comprises transactions from the bank account of the user. [0037; it includes “transaction history” for the present “loan account”]

This claim is not patentably distinct from claim 1, as it consists entirely of nonfunctional, descriptive language, disclosing at most how a human would interpret data but which imparts neither structure nor functionality to the claimed apparatus; no structure nor function is recited here but at most a desired result.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 9: (as best understood)
The apparatus as recited in claim 1, wherein the instructions are further programmed such that the collection rate is fixed throughout the repayment period. [Sheet 2, Fig. 2 as cited above]

With regard to Claim 11:
Belarj teaches: A method, comprising:
executing computer readable instructions [0054; memory” can “be used to store instructions or program code”] on a server, [Sheet 2, Fig. 2; 0081; payment terms are provided by “the issuer 40” whose computer reads on the claimed server] the computer readable instructions causing the server to perform: receiving an application for a loan... from a user; [0036; a customer “applies for preapproval” for a “loan account”]
retrieving financial transaction historical data of the user; [0038; the system “retrieves the customers information” including “transaction history”] and 
computing a collection rate... [0082; an “interest rate” or “profit rate” of “0.99% per month” has been computed]
issuing the loan... the loan having a repayment schedule for a repayment period, [0084; the customer “selects a payment plan”; Sheet 16, Fig. 10a showing a sample of repayment schedules and periods; 0086; if “the issuer 40 decides to approve the loan, the merchant 60 and customer 30 are notified of the approval along with being provided with an approval code as illustrated in FIGS. 5c and 8b of the drawings. The payment terminal 62 discloses the item name, item code, the payment plan selected, the monthly payments for the payment plan, the total purchase amount, the approval code, the interest rate (or profit rate under the Islamic embodiment of the present invention), the term of payments, the date of the first installment payment, the date of the last installment payment, legal terms for the customer 30 and a signature location”] wherein the repayment schedule utilizes a collection rate applied to a net profit for each periodic payment during the repayment period… [0009; “the lender purchasing the goods/services, then reselling the goods/services to the borrower at a profit while allowing the borrower to pay the lender in installment payments. In that manner, a loan transaction is transformed into a purchase transaction paid over time. In this scenario, the profit on a commercial transaction replaces the interest rate and is permitted”; Sheet 16, Fig. 10a showing the profit rate of 0.99%]

Belarj does not explicitly teach that a loan is of cash funds, from a cash provider to the user which initiates an electronic transfer of funds to a bank account of the user, or that an interest rate is computed from the financial transaction historical data, but it is known in the art.  Paul teaches an account management method [title] in which a “user can borrow money” e.g. “as a cash advance”. [0004] An “interest rate” is based on “financial transaction characteristics” including a “history”. [0046] Funds may be provided “by an electric fund transfer... such as a wire transfer” or a “direct deposit”. [0067] Paul and Belarj are analogous art as each is directed to electronic means for providing loans.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Paul with that of Belarj in order to provide funds via EFT, as taught by Paul; further, it is simply a substitution of known parts with predictable results, simply computing the interest rate and providing the funds in the manner of Paul rather than that of Belarj; the substitutions produce no new and unexpected result; e.g. a purchaser may use the funds made available by Paul’s teaching to complete the purchase of Belarj.

Belarj does not explicitly teach the collection rate is not constant throughout the repayment period, but it is known in the art.  Rieger teaches a method of buying down an interest rate. [title] It is configured “to determine recurring loan payments for a financing plan”. [abstract] In response to making a change to the loan, such as an “interest rate buy down activation” [abstract] or “adding a product” to a transaction, [0056] the system “recalculates the financing plan to generate updated values for the transaction” such as updates to “loan payment amounts”. [id.] Rieger and Belarj are analogous art as each is directed to electronic means for providing loans.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Rieger with that of Belarj in order that a change to circumstances regarding a loan might allow for changes to the terms thereof, as taught by Rieger; further, it is simply a substitution of one known part for another with predictable results, simply computing a payment in the manner of Rieger rather than in the manner of Belarj; the substitution produces no new and unexpected result.

With regard to Claim 15:
The method as recited in claim 11, wherein a repayment amount of the loan is an amount of the loan plus a loan fee. [0009; the amount of the profit rate which is added to the transaction reads on a loan fee]

This claim is not patentably distinct from claim 11, as it consists entirely of nonfunctional, descriptive language, disclosing at most how a human would interpret data but which imparts neither structure nor functionality to the claimed method; no structure nor function is recited here but at most a desired result.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 16:
The method as recited in claim 11, wherein the financial transaction historical data comprises transactions from the bank account of the user. [0037; it includes “transaction history” for the present “loan account”]

This claim is not patentably distinct from claim 11, as it consists entirely of nonfunctional, descriptive language, disclosing at most how a human would interpret data but which imparts neither structure nor functionality to the claimed method; no structure nor function is recited here but at most a desired result.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 19: (as best understood)
The method as recited in claim 11, wherein the collection rate is fixed throughout the repayment period. [Sheet 2, Fig. 2 as cited above]

Claims 2, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Belarj in view of Paul further in view of Rieger further in view of Mullen et al. (U.S. Publication No. 2003/0009402).

Claims 2 and 12 are similar so are analyzed together.
With regard to Claim 2:
The apparatus as recited in claim 1, wherein the instructions are further programmed such that the repayment period comprises at least one checkpoint upon which a total amount repaid to the cash provider is compared to a respective threshold for each checkpoint and if the total mount repaid to the cash provider is not greater than the respective threshold then collect a catch-up payment from the user.

With regard to Claim 12:
The method as recited in claim 11, wherein the repayment period comprises at least one checkpoint, reaching a particular checkpoint, determining that a total amount repaid to the cash provider is lower than a respective threshold for the particular checkpoint, and in response to the determining collecting a catch-up payment from the user.

Belarj, Paul and Rieger teach the apparatus of claim 1 and method of claim 11, but do not explicitly teach collecting a catch-up payment if payments have not been timely made, but it is known in the art.  Mullen teaches a financial management system [title] in which if a “loan” has an “outstanding amount due”, [0111] a “manual catch up payment” may be made. [0112] This may be based on an “auto-look-after function” that determines “a payment is overdue from the previous month”, [0111] which reads on an amount paid (zero, yet) being compared to the overdue payment amount.  Mullen and Belarj are analogous art as each is directed to electronic means for managing loans.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Mullen with that of Belarj, Paul and Rieger in order to allow for a missed payment to be made up, as taught by Mullen; further, it is simply a combination of known parts with predictable results, simply performing Mullen’s step after all the others; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

With regard to Claim 4:
The apparatus as recited in claim 2, wherein the instructions are further programmed such that the catch-up payment is automatically transferred out of the bank account of the user to a bank account owned by the cash provider. [Mullen, 0029; transactions occur “automatically” so as to “repay” a particular account; 0031; the transactions involve transferring funds from one account to another; it would have been obvious to one then of ordinary skill in the art to combine these features of Mullen with the teaching of Belarj, Paul and Rieger in order to perform automatic transactions; further, it simply requires substituting one account for another such that the disclosed lender is that whose account is repaid]

With regard to Claim 14:
The method as recited in claim 12, further comprising automatically transferring the catch-up payment out of the bank account of the user to a bank account owned by the cash provider. [Mullen, 0029; transactions occur “automatically” so as to “repay” a particular account; 0031; the transactions involve transferring funds from one account to another; it would have been obvious to one then of ordinary skill in the art to combine these features of Mullen with the teaching of Belarj, Paul and Rieger in order to perform automatic transactions; further, it simply requires substituting one account for another such that the disclosed lender is that whose account is repaid]

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Belarj in view of Paul further in view of Rieger further in view of Mullin et al. further in view of Daconta et al. (U.S. Patent No. 7,299,408).

These claims are similar so are analyzed together.
With regard to Claim 3:
The apparatus as recited in claim 2, wherein the instructions are further programmed such that the threshold is computed as a percentage of an expected collection total.

With regard to Claim 13:
The method as recited in claim 12, wherein the threshold is computed as a percentage of an expected collection total.

Belarj, Paul, Rieger and Mullen teach the apparatus of claim 2 and method of claim 12, but do not teach that an amount is a percentage, but in addition to being of no patentable significance - it is inherent; any two positive numbers are percentages of each other - it is known in the art.  Daconta teaches a document validation system [title] in which “loan features” include a “late fee percentage”. [Col. 16, lines 31-32] Daconta and Bejarj are analogous art as each is directed to electronic means for managing information such as that about loans.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Daconta with that of Belarj, Paul, Rieger and Mullen in order to compute a fee as a percentage of an amount, as taught by Daconta; further, it is simply a substitution of one known part for another with predictable results, simply computing an amount to pay as a percentage as taught by Daconta rather than by the means of Mullen or Belarj; the substitution produces no new and unexpected result.

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Belarj in view of Paul further in view of Rieger further in view of Caldwell (U.S. Publication No. 2016/0180466).

Claims 7 and 17 are similar so are analyzed together.
With regard to Claim 7:
The apparatus as recited in claim 1, wherein the instructions are further programmed such that the financial transaction historical data comprises transactions form a plurality of financial accounts of the user, the financial accounts being at different financial institutions unaffiliated with the cash provider.

With regard to Claim 17:
The method as recited in claim 11, wherein the financial transaction historical data comprises transactions form a plurality of financial accounts of the user, wherein the plurality of financial accounts of the user are at a plurality of different financial institutions which are unaffiliated with the cash provider.

Belarj, Paul and Rieger teach the apparatus of claim 1 and method of claim 11, but do not explicitly teach that the historical transactions are from different financial institutions (whether they are or are not “unaffiliated” is considered but given no patentable weight, as it limits at most the financial institutions but does not limit any claimed embodiment) but it is known in the art.  Caldwell teaches historical transaction-based account monitoring [title] in which “historical and current transaction data” may be based on accounts “located at a different financial institution”. [0092] Caldwell and Belarj are analogous art as each is directed to electronic means for making use of historic financial data.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Caldwell with that of Belarj, Paul and Rieger in order to retrieve financial data from multiple sources, as taught by Caldwell; further it is simply a substitution of one known part for another with predictable results, simply obtaining data in the manner of Caldwell rather than that of Belarj; the substitution produces no new and unexpected result.

These claims are not patentably distinct from claims 1 and 11, as they consist entirely of nonfunctional, descriptive language, disclosing at most how a human would interpret data but which imparts neither structure nor functionality to the claimed apparatus or method; no structure nor function is recited here but at most a desired result.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 8:
The apparatus as recited in claim 7, wherein the instructions are further programmed such that the plurality of financial accounts of the user comprise bank accounts and credit card accounts. [Caldwell, as cited above; 0048; information may further come from “credit card companies”]

This claim is not patentably distinct from claim 7, as it consists entirely of nonfunctional, descriptive language, disclosing at most how a human would interpret data but which imparts neither structure nor functionality to the claimed apparatus; no structure nor function is recited here but at most a desired result.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 18:
The method as recited in claim 17, wherein the plurality of financial accounts of the user comprise bank accounts and credit card accounts. [Caldwell, as cited above; 0048; information may further come from “credit card companies”]

This claim is not patentably distinct from claim 17, as it consists entirely of nonfunctional, descriptive language, disclosing at most how a human would interpret data but which imparts neither structure nor functionality to the claimed apparatus; no structure nor function is recited here but at most a desired result.  The reference is provided for the purpose of compact prosecution.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Belarj in view of Paul further in view of Rieger further in view of Van Luchene (U.S. Publication No. 2013/0143644).

These claims are similar so are analyzed together.
With regard to Claim 10:
The apparatus as recited in claim 1, wherein the instructions are further programmed such that the collection rate varies for different payment periods throughout the repayment period.

With regard to Claim 20:
The method as recited in claim 11, wherein the collection rate varies for different payment periods throughout the repayment period.

Belarj, Paul and Rieger teach the apparatus of claim 1 and method of claim 11, but do not explicitly teach that the collection rate varies for different payment periods, but it is known in the art.  Van Luchene teaches a financial transaction system [title] in which for “loans”, “periodic payments” may be “variable” based upon “loans outstanding, ... number of defaulting borrowers” and other criteria. [0214] Van Luchene and Belarj are analogous art as each is directed to electronic means for managing loans.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Van Luchene with that of Belarj, Paul and Rieger in order to allow a payment to be based on values which may themselves fluctuate, as taught by Van Luchene; further, it is simply a substitution of one known part for another, simply providing for variable payments as in Van Luchene rather than the fixed payments of Belarj; the substitution produces no new and unexpected result.

Response to Arguments
Applicant's arguments filed 8 February 2021 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  A human can issue a loan or a loan transfer mentally or with a pen and paper; in fact this is how it was routinely done before the computer age.  Further, “[n]or do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  As the Federal Circuit has explained, ‘[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’”  See MPEP § 2106.04(a)(2)(III).  The applicant has chosen not to timely traverse the Examiner’s under finding under prong 1 of step 2A, that the claims further recite “commercial or legal interactions”.  As such, the claims recite an abstact idea.
The applicant makes the conclusory statement that the claims are “integrated… to a practical application” by “enabling a user to utilize scheduled loan transfers”, but does not explain how they improve the functioning of a computer, transform matter, invoke a particular machine or go beyond generally linking the abstract idea to a particular technological environment.  Holcomb was used only as evidentiary support under Berkheimer that the use of a computer for this particular purpose was well-understood, routine and conventional, while considering step 2B, and was not used at all in the step 2A, prong 2 analysis.  The claims do not integrate the abstract idea into a practical application.
The applicant has chosen not to timely traverse the Examiner’s finding that the claims do not include “additional elements” that, alone or in ordered combination, amount to “significantly more” than the abstract idea.  The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 1-20 in regard to rejections made under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arguments focus on language added by amendment and for which the Rieger reference has been incorporated herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694